FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YANJUAN CHEN,                                    No. 07-74642

               Petitioner,                       Agency No. A098-469-604

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Yanjuan Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the REAL ID Act, Shrestha v. Holder, 590

F.3d 1034, 1039 (9th Cir. 2010). We deny the petition.

      The BIA found Chen not credible for several reasons, including concerns

with Chen’s demeanor, inconsistencies within Chen’s testimony about her entry

into the United States, and an inconsistency between her testimony and asylum

application regarding whether authorities summoned her after they released her

from detention. In light of these findings, substantial evidence supports the

agency’s adverse credibility determination. See id. at 1040-44 (adverse credibility

determination was reasonable under the Real ID Act’s “totality of the

circumstances”).

      PETITION FOR REVIEW DENIED.




                                          2                                     07-74642